Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This communication is responsive to the applicant’s amendment filed on 6/20/22. Claims 1-20 are allowed.
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance of claim 1.
	The closest prior art Steven (WO 2014/074448A1) teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a compressor comprising an impeller configured to rotate and drive a working fluid through a working fluid circuit of the HVAC system in an active operating mode of the HVAC system; and a controller configured to, in response to receiving an input indicative of a transition of the HVAC system to operate in an inactive operating mode: suspend the active operating mode of the HVAC system by interrupting a supply of power to the compressor.
	Harada (US PG Pub: 2016/0222882) disclose and after the first interval of time has elapsed, adjust the pre- rotation vanes of the compressor, the variable geometry diffuser of the compressor, or both to a second position to block the backflow of the working fluid through the compressor.
	None of the prior art on record taken either alone or in obvious combination disclose “adjust pre-rotation vanes of the compressor, a variable geometry diffuser of the compressor or both to a first position to enable a backflow of the working fluid through the compressor in a second direction, opposite the first direction, for a first interval of time” with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4. 	Claims 2-8 are allowed due to their direct/indirect dependency on claim 1.
5.	The following is an examiner’s statement of reasons for allowance of claim 9.
	As discussed above the closest prior art Steven, and Harada teaches the other some of claimed limitation of claim 9, none of the prior art on record taken either alone or in obvious combination disclose “adjust pre-rotation vanes and/or a variable geometry diffuser of the compressor to enable a backflow of the working fluid through the impeller for a first interval of time, wherein the backflow of the working fluid comprises a flow of the working fluid from a condenser disposed along the working fluid circuit, through the impeller, and toward an evaporator disposed along the working fluid circuit in response to receipt of the indication to operate the HVAC system in the inactive operating mode” with the remaining features and elements of the claimed invention.
6. 	Claims 10-14 are allowed due to their direct/indirect dependency on claim 9.
7.	The following is an examiner’s statement of reasons for allowance of claim 15.
	As discussed above the closest prior art Steven, and Harada teaches the some of claimed limitation of claim 15, none of the prior art on record taken either alone or in obvious combination disclose “adjust a position of a fluid flow adjustment feature of the compressor to enable a flow rate of the working fluid in a backflow direction from a condenser of the HVAC 5Application No. 16/591,275 Amendment, Interview Summary, and Response to Office Action Mailed on March 18, 2022system, through the compressor, and toward an evaporator of the HVAC system for an interval of time based on the feedback received from the sensor in the inactive operating mode of the HVAC system” with the remaining features and elements of the claimed invention.
8. 	Claims 16-20 are allowed due to their direct/indirect dependency on claim 15.
						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116